Josephine Linker Hart, Judge, dissenting. A compensable J injury must be established by medical evidence supported by “objective findings.” Ark. Code Ann. § ll-9-102(5)(D) (Supp. 1997). “‘Objective findings’ are those findings which cannot come under the voluntary control of the patient.” Ark. Code Ann. § 11-9-102(16)(A)(i) (Supp. 1997). In assessing the appellant, an attending physician concluded that appellant had a “contusion of lumbar spine.” Simply put, a contusion is a bruise, an injury in which the skin is not broken. The American Heritage Dictionary of the English Language 411 (3rd ed. 1992). A “bruise” is an “injury to underlying tissues or bone in which the skin is not broken, often characterized by ruptured blood vessels and discolorations.” Id. at 245. Because a bruise is observable, the physician’s determination that the appellant suffered from “a contusion of lumbar spine,” constituted an objective finding, just as this court previously determined that a physician’s observation of muscle spasms constituted an objective finding. See University of Ark. Med. Sciences v. Hart, 60 Ark. App. 13, 958 S.W.2d 546 (1997). One must wonder how the doctor could have concluded, as he did, that the appellant had a contusion without having seen the contusion. I would reverse and remand. Neal and Meads, JJ., join in this dissent.